Case: 2:21-cr-00089-SDM Doc #: 29 Filed: 06/09/21 Page: 1 of 1 PAGEID #: 313

Case 2:21-mj-00329-JCB cument 1-1 *SEALED* Filed 04/21 . PagelD.30 Page 1 of 2
ad gn woe ae watt FILEO
AQ 442 (Rew. 11/11) Arrest Warrant BICHARN W NAGE!

 

 

CLERK OF COUR"

UNITED STATES DISTR: ‘OUI
STRICT COURT yg pH 3:1

  

for the
Southern District of Ohio Us UIs sty | COURT
SOL tH DIST.OHIC

FAST DIY COLUMBUS
United States of America

 

Vv. )
Matthew Taylor Barlow ) Case No, 2:21 -mj-269

)
)
)

a . )

Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

fname of person to be arrested) Matthew Taylor Barlow ,

who is accused of an offense or violation based on the following document filed with the court:

O Indictment O Superseding Indictment OC Information CO Superseding Information @ Complaint
© Probation Violation Petition Supervised Release Violation Petition MViolation Notice ( Order of the Court

This offense is briefly described as follows:

21 U.S.C. Section 841 - Knowingly or intentionally attempt to manufacture, distribute, or dispense, or possess with intent
to manufacture, distribute, or dispense a controlled substance.

21 U.S.C Section 846 - Attempt and conspriacy to commit an act in violation of 21 U.S.C. Section 841.

 
 
 

April 20, 2021 PALS
Eizies Kimberly A. fc)
United States¥lagistrate Judge

 

  

City and state: | Columbus, Ohio

 

Return

 

This warrant was received on fare) “) 2.) 2), and the person was arrested on (date) | 2i2{
al feity and state) — See LAL a - 8

Date: i 22) — _ - - a _

Arresting offier 's signature
t

——" } \ .
—st pt dy ; 5
om eh by Lj LASSG

Printed nate ana title’

 

 

 
